DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. Claims 1, 6 and 17 are amended. Claims 1-20 are pending.
Response to Arguments

3.	Applicant’s arguments filed on 01/18/2022 with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Comsa et al. (US Pub: 20120207040) hereinafter Comsa and  in view of Sun et al. (US Pub: 20180279274) hereinafter Sun  and further in view of Chang et al.  (US Pub: 20130215809 A1) hereinafter Chang

As to claim 1.Comsa teaches a method for detecting a channel occupancy time declared by an interfering device in a wireless communication system, comprising: (Comsa [0106] Fig. 3, when an activation request or an interference situation from a co-existing RAT device may be detected, resulting in an interference situation e.g. at 302, the RAT device (that would generate interference if transmitting) may not be immediately activated,  co-existing RAT device or traffic activation may be delayed by a predefined period of time, i.e., channel occupancy time)
 receiving a first radio frequency (RF) transmission from a base station at a user equipment (UE) device, in an active operating mode of the UE device; (Comsa [0093] the transitions between sleep and active mode is used as triggers for being in an interference situation, for example, when a wireless device exits power saving mode or sleep mode, an access point (AP) associated with the WiFi network may receive a notification and the WiFi device may detect a poll from the access point (AP), i.e., first radio frequency (RF) transmission, indicating that it has data for that station)
causing the UE device to change its operating mode from the active operating mode to a sleep operating mode. (Comsa [0106] [0119] if a RLF occurs in the wireless device, the wireless device may determine that in-device interference may be ongoing and may perform a RRC reestablishment in another frequency that may not be interfered by the coexisting technology and alternatively, the wireless device may immediately transition to idle mode)
Comsa does not teach detecting failure to receive an expected periodic second RF transmission from the base station at the UE device during a predetermined time frame, and in response to detecting the failure to receive the expected periodic second RF transmission from the base station during the predetermined time frame, and remain in the sleep operating mode until at least an expected next instance of the expected periodic second RF transmission.
Sun teaches detecting failure to receive an expected periodic second RF transmission from the base station at the UE device during a predetermined time frame; (Sun [0152] [0179] Fig. 16, after SPS activation, on basis of reducing the number of original PDCCH monitored or maintaining the number of original PDCCH monitored, the UE extra monitors a DCI or wake-up signal with different size i.e., expected periodic second RF transmission; and UE monitors a wake-up signal, if UE fails to detect the paging identifier in the wake-up signal on the current time-frequency resource 1601, UE continues to maintain the idle state until the next time-frequency resource 1602 of wake-up signal required to be monitored/wake-up signal is periodic);
and in response to detecting the failure to receive the expected periodic second RF transmission from the base station during the predetermined time frame, (Sun [0152] [0179] Fig. 16, after SPS activation, on basis of reducing the number of original PDCCH monitored or maintaining the number of original PDCCH monitored, the UE extra monitors a DCI or wake-up signal with different size i.e., expected periodic second RF transmission; and UE monitors a wake-up signal, if UE fails to detect the paging identifier in the wake-up signal on the current time-frequency resource 1601/pre-determined time, UE continues to maintain the idle state until the next time-frequency resource 1602 of wake-up signal required to be monitored/wake-up signal is periodic);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sun with the teachings of Comsa because Sun teaches that when a new small size PDCCH can be transmitted on the resource with scheduling delay, the downlink spectrum efficient can be improved to a large extent. (Sun [0152])
the combination of Comsa, Sun does not teach explicitly teach and remain in the sleep operating mode until at least an expected next instance of the expected periodic second RF transmission.
Chang teaches and remain in the sleep operating mode until at least an expected next instance of the expected periodic second RF transmission   (Chang [0072] [0092] Fig. 2a,  Fig. 2b, Fig. 2c,  the UE enters an activation period of monitoring the PDCCH at the current SFN, which is equivalent to ending a current sleep state at an SFNth subframe; when  UE is in idle mode of an LTE system,  DRX in idle mode adopts a fixed period,(Fig. 2b) UE  monitor a PDCCH channel by means of a DRX to detect a possible paging message,  and the function of monitoring a PDCCH is started when a paging occasion (PO, Paging Occasion) arrives, UE detects a paging message of the UE within activation  time i.e., UE stayed idle fixed period ends)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine teaching of Chang with the teaching of 

As to claim 4    The combination of Comsa, Sun  and Chang specifically Comsa teaches further comprising operating the UE device in unlicensed radio frequency (RF) spectrum (Comsa [0054] Industrial, Scientific and medical technologies included in the wireless device may use the globally unlicensed ISM 2.4 GHz short-range radio frequency band)

As to claim 5  The combination of Comsa, Sun  and Chang specifically Sun teaches wherein each of the first RF transmission and the expected periodic second includes one or more (Sun [0152] [0179] Fig. 16, after SPS activation, on basis of reducing the number of original PDCCH monitored or maintaining the number of original PDCCH monitored, the UE extra monitors a DCI or wake-up signal with different size i.e., expected periodic second RF transmission; and UE monitors a wake-up signal, if UE fails to detect the paging identifier in the wake-up signal on the current time-frequency resource 1601/pre-determined time, UE continues to maintain the idle state until the next time-frequency resource 1602 of wake-up signal required to be monitored/wake-up signal is periodic);
of (a) a fifth Generation (5G) New Radio (NR) Physical Downlink Shared Channel (PDSCh) and (b) a 5G NR Physical Downlink Control Channel (PDCCh) (Sun [0004]  5G communication system is considered to be implemented in higher frequency (mmWave) bands, e.g., 60 GHz bands, so as to accomplish higher data rates)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sun with the teachings of Comsa and Chang because Sun teaches that when a new small size PDCCH can be transmitted on the resource with scheduling delay, the downlink spectrum efficient can be improved to a large extent. (Sun [0152])

	Claims 6, 12, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comsa et al. (US Pub: 20120207040) hereinafter Comsa and  further in view of Chang et al.  (US Pub: 20130215809 A1) hereinafter Chang

As to claim 6 Comsa teaches a method for detecting channel occupancy time declared by an interfering device in a wireless communication system, comprising: (Comsa [0106] Fig. 3, when an activation request or an interference situation from a co-existing RAT device may be detected, resulting in an interference situation e.g. at 302, the RAT device (that would generate interference if transmitting) may not be immediately activated,  co-existing RAT device or traffic activation may be delayed by a predefined period of time, i.e., channel occupancy time)
receiving a first radio frequency (RF) transmission from a base station at a user equipment (UE) device; 2PATENT Docket No. CL-0014: 61411NP (Comsa [0093] the transitions between sleep and active mode is used as triggers for being in an interference situation, for example, when a wireless device exits power saving mode or sleep mode, an access point (AP) associated with the WiFi network may receive a notification and the WiFi device may detect a poll from the access point (AP), i.e., first radio frequency (RF) transmission, indicating that it has data for that station)
detecting, at the UE device, presence of an interfering RF transmission that may interfere with the UE device receiving further RF transmissions from the base station; (Comsa [0106] [0129] Fig. 3, when an activation request or an interference situation from a co-existing RAT device may be detected the RAT device (that would generate interference if transmitting) may not be immediately activated, for enabling co-existence via time coordination, when alternate RAT interference may be realized, periodic DTX/DRX cycles on in device time patterns may be coordinated between the wireless device and eNB and provided to the wireless in 310 and processed in 312)
and in response to detecting presence of the interfering RF transmission, causing the UE device to operate in a sleep mode (Comsa [0106] [0119] if a RLF occurs in the wireless device, the wireless device may determine that in-device interference may be ongoing and may perform a RRC reestablishment in another frequency that may not be interfered by the coexisting technology and alternatively, the wireless device may immediately transition  to idle mode)
Comsa does not explicitly teach until at least an expected next RF transmission from the base station
Chang teaches until at least an expected next RF transmission from the base station   (Chang [0072] [0092] Fig. 2a,  Fig. 2b, Fig. 2c,  the UE enters an activation period of monitoring the PDCCH at the current SFN, which is equivalent to ending a current sleep state at an SFNth subframe; when  UE is in idle mode of an LTE system,  DRX in idle mode adopts a fixed period,(Fig. 2b) UE  monitor a PDCCH channel by means of a DRX to detect a possible paging message,  and the function of monitoring a PDCCH is started when a paging occasion (PO, Paging Occasion) arrives, UE detects a paging message of the UE within activation  time i.e., UE stayed idle fixed period ends)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine teaching of Chang with the teaching of Comsa, because Chang teaches that entering sleep mode  would  reduce mutual interference caused by two modules thereby effectively utilizing resources while reducing the interference. (Chang [0058])
Regarding claim 17, there is recited an access terminal with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Comsa discloses in para [0037] Fig. 1B, a device includes a process, 118 coupled to the transceiver 120, which may be coupled to the transmit/receive element 122 for performing the disclosed functionalities of claim 17. As a result, claim 17 is rejected under section 35 U.S.C. 103 as obvious over Chang in view of Comsa for the same reasons as in claim 6.
As to claim 12 the combination of Comsa  and Chang specifically Comsa teaches wherein detecting the interfering RF transmission comprises (Comsa [0053] interference may exist between components or devices supporting such radio technologies;  signals are being received and/or transmitted by the components or devices at the same time using the adjacent or overlapping frequencies or bands) detecting an Institute of Electrical and Electronics Engineers (IEEE) 802.11 preamble in a signal received by the UE device (Comsa [0054] [0063]Fig. 3,  an interference situation in a wireless device between a first device or component supporting a radio access technology and a second device or component supporting another radio access technology may be detected or identified,  the UE detecting and/or receiving downlink transmission in ISM, Industrial, Scientific and medical technologies included in the wireless device may use the globally unlicensed ISM 2.4 GHz short-range radio frequency band)

Regarding claim 20, there is recited an access terminal with steps that are virtually identical to the functions performed by the method recited in claim 12. Examiner submits that Comsa discloses in para [0037] Fig. 1B, a device includes a process, 118 coupled to the transceiver 120, which may be coupled to the transmit/receive element 122 for performing the disclosed functionalities of claim 20. As a result, claim 20 is rejected under section 35 U.S.C. 103 as obvious over Chang in view of Comsa for the same reasons as in claim 12.

As to claim 15   the combination of Comsa  and Chang specifically Comsa teaches  further comprising operating the UE device in unlicensed radio frequency (RF) spectrum (Comsa [0054] [0063]Fig. 3,  an interference situation in a wireless device between a first device or component supporting a radio access technology and a second device or component supporting another radio access technology may be detected or identified,  the UE detecting and/or receiving downlink transmission in ISM, Industrial, Scientific and medical technologies included in the wireless device may use the globally unlicensed ISM 2.4 GHz short-range radio frequency band)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Comsa, Sun, Chang and further in view of Song et al.  (US Pub: 20180027495 A1) hereinafter Song 

As to claim 2   The combination of Comsa, Sun  and Chang specifically Sun teaches detect the expected periodic second RF transmission from the base station (Sun [0152] [0179] Fig. 16, after SPS activation, on basis of reducing the number of original PDCCH monitored or maintaining the number of original PDCCH monitored, the UE extra monitors a DCI or wake-up signal with different size i.e., expected periodic second RF transmission; and UE monitors a wake-up signal, if UE fails to detect the paging identifier in the wake-up signal on the current time-frequency resource 1601/pre-determined time, UE continues to maintain the idle state until the next time-frequency resource 1602 of wake-up signal required to be monitored/wake-up signal is periodic);
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filling date of the invention to combine the teachings of Sun with the teachings of Comsa and Chang because Sun teaches that when a new small size PDCCH can be transmitted on the resource with scheduling delay, the downlink spectrum efficient can be improved to a large extent. (Sun [0152])
The combination of Comsa , Sun and Chang does not teach further comprising causing the UE device to periodically wake from the sleep mode to 
Song teaches further comprising causing the UE device to periodically wake from the sleep operating mode to (Song [0106] Fig. 12, if it is determined that the broadcast method requires periodic wakeups (block 1260--YES), UE device 110 may perform periodic wakeups to check for the wakeup signal (block 1265))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Comsa, Sun, Chang with the teachings of  Song because Song teaches that periodically wake from the sleep mode would allow UE device to save power. (Song [0071])

As to claim 3  The combination of Comsa, Sun  and Chang does not teach, further comprising waking the UE device in response to receiving  expected periodic second RF transmission at the base station 
Song further comprising waking the UE device in response to receiving the third RF transmission at the base station (Song [0106] Fig. 1, Fig. 5,  Fig. 12, UE device 110 perform periodic wakeups to check for the wake up signal (block 1265), if the wakeup signal is selected to be sent in a PDSCH using a constant amplitude zero autocorrelation waveform, such as a Zadoff-Chu sequence, wakeup detector  535 may include a DSP circuit to process the PDSCH to retrieve the wakeup signal and provide the wakeup signal to matched filter 555)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Comsa, Sun, Chang with the teachings of  Song because Song teaches that periodically wake from the sleep mode would allow UE device to save power. (Song [0071])

s, 7, 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comsa, Chang and further in view of Yang et al. (Us Pub: 20180132292A1) hereinafter Yang 
As to claim 7 the combination of Comsa and Chang  does not teach further comprising causing the UE device to periodically wake from the sleep mode to check for receipt of a second RF transmission from the base station 
Yang teaches further comprising causing the UE device to periodically wake from the sleep mode to check for receipt of a second RF transmission from the base station 
(Yang [0055] if the base station does not transmit a grant for the UE, the UE repeatedly wake up at the beginning of each DRX cycle to check for such a grant or remain in an awake state listening for such a grant transmitted within the control region of a subframe)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Yang with the teachings of Comsa and Chang  because Yang teaches that receiving an indication of buffered data from base station in DRX mode to allow for reduced power consumption. (Yang [0060])
Regarding claim 18, there is recited an access terminal with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Comsa discloses in para [0037] Fig. 1B, a device includes a process, 118 coupled to the transceiver 120, which may be coupled to the transmit/receive element 122 for performing the disclosed functionalities of claim 18. As a result, claim 18 is 

As to claim 8  The combination of Comsa,  Chang  and Yang specifically Yang teaches  further comprising: receiving, at the UE device, the second RF transmission from the base station (Yang [0055] [0067] Fig. 1, Fig. 2, A UE 115 may receive scheduling messages/grant on a PDCCH during the on duration) and waking the UE device in response to a grant included in the second RF transmission (Yang [0085]   Fig. 1, Fig. 2, UE 115-a wake-up based on the scheduling information to receive the grant) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Yang with the teachings of Comsa and Chang because Yang teaches that receiving an indication of buffered data from base station in DRX mode to allow for reduced power consumption. (Yang [0060])

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Comsa, Chang and further in view of Kim et al. (Us Pub: 20150009879) hereinafter Kim 

As to claim 9    The combination of Comsa and Chang specifically  Comsa teaches associated with the interfering RF transmission (Comsa [0053] interference may exist between components or devices supporting such radio technologies;  signals are being received and/or transmitted by the components or devices at the same time using the adjacent or overlapping frequencies or bands)

Kim teaches further comprising causing the UE device to wake at an end of a channel occupancy time (COT) (Kim[0288] FIG. 30, STA 1 and STA 2 switch to the awake state at the time at which the total PS-Poll interval ends, and maintains the awake state until they receive a data frame from the AP)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kim with the teaching of Comsa and Chang because Kim teaches that switching to awake state in accordance with the beacon interval, would allow station to acquire delivery traffic indication map DTIM through the beacon frame transmitted by the AP thereby indicating AP has buffered traffic for the STAs. (Kim [0174] [0179])

Claims 10, 11 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Comsa Chang, and further in view of  Agrawal  et al. (Us Pub: 20100190447) hereinafter Agrawal 

As to claim 10 The combination of Comsa and Chang does not teach further comprising transmitting information from the UE device to the base station notifying the base station that the UE device has detected the interfering RF transmission 
Agrawal teaches  further comprising transmitting information from the UE device to the base station notifying the base station that the UE device has detected the interfering RF transmission (Agrawal [0067] Fig. 2, Fig. 3, UE 204 decodes the interfering signal first before decoding the intended signal (block 241), the UE 204 can require more time than otherwise to acknowledge successful or unsuccessful decoding of the intended signal, (at 242); serving BS 202 enhance such interference cancellation (C/I) by the UE 204 by providing more time before expecting an acknowledgement or not acknowledged response or performing retransmission, the UE 204 transmits channel quality reports on the uplink)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Agrawal with the teachings of Comsa  and Chang because Agrawal teaches that transmitting channel quality report to serving base station would allow the base station to determination that UE would benefit from performing interference cancellation thereby preventing connection drop. (Agrawal [0037][0067] 
Regarding claim 19, there is recited an access terminal with steps that are virtually identical to the functions performed by the method recited in claim 10. Examiner submits that Comsa discloses in para [0037] Fig. 1B, a device includes a process, 118 coupled to the transceiver 120, which may be coupled to the transmit/receive element 122 for performing the disclosed functionalities of claim 19. As a result, claim 19 is rejected under section 103 as obvious over Agrawal in view of Comsa and Chang for the same reasons as in claim 10.
 	As to claim 11 The combination of Comsa, Chang and Agrwal  does not teach wherein the information is transmitted via a fifth Generation (5G) New Radio (NR) Physical Uplink Control Channel (PUCCh) message or a 5G NR Physical Random-Access Channel (PRACh) message (PDCCh)
(Liou [0715][0716]  FFS: search space (UE-specific vs. common) of the associated NR-PDCCH and signaling mechanisms for NR-PDCCH) in the case of UE/first RF transmission-PDCCH)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liou with the teachings of Comsa, Chang and Agarwal because Liou teaches that implementing 5G communication system in higher frequency (mmWave) bands, e.g., 60 GHz bands, would allow to accomplish higher data rates.(Liou [0004])
Claim  13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Comsa, Chang  and further in view of  Azizi  et al. (Us Pub: 20190364492 A1) hereinafter Azizi 

As to claim 13 The combination of Comsa and Chang  specifically Comsa teaches comprised in the interfering signal (Comsa [0106] Fig. 3, when an activation request or an interference situation from a co-existing RAT device may be detected, resulting in an interference situation e.g. at 302, the RAT device (that would generate interference if transmitting) may not be immediately activated,  co-existing RAT device or traffic activation may be delayed by a predefined period of time, i.e., channel occupancy time)
Comsa does not teach further comprising determining a channel occupancy time (COT) associated with the IEEE preamble 
(Azizi [1587] Fig. 165, terminal device 16504 may be able to detect and read first waveform format preambles, e.g., 20 MHz IEEE 802.11 preambles, terminal device 16504 may be able to detect the narrowband first format downlink transmissions and refrain from accessing the channel during the narrowband first format downlink transmissions/avoid interferences)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Azizi with the teachings of Comsa, Chang because Azizi teaches that detecting by the terminal device a narrowband first format downlink transmissions and refrain from accessing the channel during the narrowband first format downlink transmissions would reduce power consumption at terminal devices (Azizi [01585])
Claim,14,  16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comsa, Chang  and further in view of Liou (US Pub: 20180368142) hereinafter Liou
As to claim 14 The combination of Comsa and Chang does not teach wherein detecting the interfering RF transmission comprises detecting a fifth Generation (5G) New Radio (NR) signal from a different wireless communication system in a signal received by the UE device
Liou teaches   wherein detecting the interfering RF transmission comprises detecting a fifth Generation (5G) New Radio (NR) signal from a different wireless communication system in a signal received by the UE device (Liou [1456][1493] in NR,  usage in unlicensed  spectrum and the UE detects and/or receives downlink transmission in a first channel occupancy time in unlicensed spectrum)


As to claim 16 The combination of Comsa and Chang Comsa does not teach wherein the first RF transmission includes one or more of (a) a fifth Generation (5G) New Radio (NR) Physical Downlink Shared Channel (PDSCh) and (b) a 5G NR Physical Downlink Control Channel (PDCCh)
 Liou teaches   wherein the first RF transmission includes one or more of (a) a fifth Generation (5G) New Radio (NR) Physical Downlink Shared Channel (PDSCh) and (b) a 5G NR Physical Downlink Control Channel (PDCCh) (Liou [0715][0716]  FFS: search space (UE-specific vs. common) of the associated NR-PDCCH and signaling mechanisms for NR-PDCCH) in the case of UE/first RF transmission-PDCCH)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liou with the teachings of Comsa and Chang  because Liou teaches that implementing 5G communication system in higher frequency (mmWave) bands, e.g., 60 GHz bands, would allow to accomplish higher data rates.(Liou [0004])
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.